Order
Per Curiam:
Andrew Pileggi appeals a judgment of the Clay County Circuit Court affirming an administrative Decision and Order upholding a decision of the Missouri Department of Health and Senior Services to place Pileggi’s name on the employee disqualification list, based on a finding that Pileggi neglected a patient when he discharged her from a skilled nursing facility. Pileggi claims that the finding of neglect involved a misapplication of the law to the facts, was not supported by competent and substantial evidence, and was unreasonable. Finding no error, we affirm. Rule 84.16(b).